21. 2007 discharge: European Police College (
rapporteur. - (SV) Mr President, since Parliament has decided to grant discharge to the European Police College against the recommendation made by myself and the committee, I would simply like to urge my colleagues in the Group of the European People's Party (Christian Democrats) and European Democrats to accept the amendments tabled by the Socialist Group in the European Parliament. There is no reason to justify why we would choose not to grant discharge or to delay discharge now that we have granted it. So that we can keep things consistent, I propose that our group support the Socialist Group's proposals and vote in favour of the next four amendments.